Citation Nr: 9914726	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a compensable rating for residuals of 
flashburns of the eyes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to April 
1976.

This appeal arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
residuals of flashburns of the eyes, and assigned a 
noncompensable evaluation.  The veteran expressed 
disagreement with the assignment of this initial evaluation 
and appealed this matter to the Board of Veterans' Appeals 
(BVA or Board).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's residuals of flashburns of the eyes is 
manifested by foveal pigment with no loss of visual acuity or 
visual field loss, nor current evidence of active pathology.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
residuals of flashburns of the eyes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.75-4.84a, Diagnostic Code 6009 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §4.1; Fenderson v. West, 12 Vet. App. 119, 
125 (1999).

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes that the noncompensable rating for the veteran's 
residuals of flashburns of the eyes is effective January 4, 
1993, the date of the veteran's reopened claim.  Thus, the 
Board will consider whether higher ratings are warranted 
subsequent to that date.

The veteran's service medical records indicate he was seen in 
October 1975 complaining of flashburns of the eyes.  Corneal 
abrasions, noted to be healing well, were diagnosed.

VA treatment records for March 1981 and October 1987 indicate 
the veteran was seen for burning, irritation, and tearing in 
the eye or eyes.  The 1981 record is the only record of 
complaints of burning, irritation, or tearing of the eyes, or 
of any active pathology related to flashburns of the eyes 
since his discharge from service in 1976.  The complaints in 
1987 were after suffering trauma to the left eye two weeks 
before.  

Following a VA examination performed in February 1993 the 
assessment was of normal eye with incipient presbyopia.  
Presbyopia is a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation, and 
inability to focus sharply for near vision.  See McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  

During a February 1997 VA visual examination the veteran 
reported his inservice flashburns of the eyes, and complained 
of tearing and burning of his eyes since that time.  He 
reported a left eye injury in August 1995, and also that he 
was on drugs for glaucoma at one time, but that these drugs 
were "stopped."  Upon examination for visual acuity, 
uncorrected near vision in the right eye was found to be V14, 
with far vision of 20/40-2, and corrected near vision of V7, 
with far vision not applicable.  Uncorrected near vision in 
the left eye was found to be V14, with far vision of 20/20-1, 
and corrected near vision of V1, with far vision not 
applicable.  No diplopia was found.  The examiner indicated 
that there was no visual field deficit.  No active pathology 
was noted, and no episodes of incapacitating pain or other 
need for bed rest was identified.  Foveal and yellow pigment 
were found.  The diagnoses were: (1) foveal pigment as 
consistent with the veteran's history of flashburns; (2) 
lattice, both eyes; (3) early cataracts; (4) history of 
trauma to the left eye, no residual effects seen; (5) history 
of questionable glaucoma - veteran was previously on drugs - 
is OK today.

Disabilities of the eye are rated in accordance with 
38 C.F.R. § 4.84a, Diagnostic Codes 6000-6092.  The RO has 
evaluated the veteran's residuals of flashburns of the eyes 
under Diagnostic Codes 6009, which rates unhealed injury of 
the eye.  That Code provides that a disability of this type, 
in chronic form, is to be rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.

38 C.F.R. § 4.84a, Table V, which rates central visual acuity 
impairment, indicates that a noncompensable rating is 
warranted where vision is 20/40 or better in both eyes.  As 
the examination report indicates uncorrected near vision in 
the right eye to be V14, with far vision of 20/40-2, and 
corrected near vision of V7, and uncorrected near vision in 
the left eye of V14, with far vision of 20/20-1, and 
corrected near vision of V1, and as the examiner indicated 
that there was no visual field deficit, no active pathology, 
and no objective evidence of episodes of incapacitating pain 
or other need for bed rest, foveal pigment is the only 
current objective symptom of the inservice flashburns of the 
eyes.  Thus, without evidence of active pathology, a 
noncompensable evaluation under Diagnostic Codes 6009 is 
warranted.  In every instance where the schedule does not 
provide a noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for a compensable rating for service-
connected residuals of flashburns of the eyes.

The Board has also considered whether a staged rating is 
warranted in this case.  As noted above, however, the medical 
evidence does not rise to the level necessary to warrant a 
compensable rating at any stage of this claim.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

A compensable rating for service-connected residuals of 
flashburns of the eyes is denied.


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

